Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by the term or phrase “undetachably”. One would think this phrase means “permanently attach” without any way of removing, unless by grinding or cutting. However, the specification describes: 
“the electrode is firmly and undetachably 
fastened in the electrode holder in a manner which is essential to the invention. 
According to an advantageous design of the invention, this can occur by firmly 
10 bonded fastening and/or by pressing in. The two types of fastening of the electrode 
can be implemented easily, wherein, in particular, pressing in can be achieved simply 
in terms of production technology, while nonetheless reliably ensuring a firm and 
detachable seating for the electrode in the electrode holder. In the production of the 
according to the invention, in which it must be ensured that said 
15 electrode unit occurs with identical dimensioning so that later in an exchange of an 
electrode unit with a worn electrode for a new electrode unit with a pointed electrode 
tip on the electrode, an exactly reproduced position of the electrode tip with respect 
to the welding torch is obtained, it is possible, for example, to introduce into the electrode holder an exactly dimensioned dead end bore from the front end, into20 which an exactly dimensioned electrode is inserted. Said electrode can be firmly 
connected, for example, by a rolling process, to the material of the electrode holder, that is to say pressed.”

The specification describes, in multiple places, the electrode being removed and therefore detached. For the purposes of examination the term “undetachably” is taken to mean the electrode is secured so that it will not fall out of the holder during use. 

The term “firmly” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-15 are considered indefinite due to their dependency upon claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himmelman (US 2,514,060).

Himmelman discloses regarding claim 1, an electrode unit (See Figs 2-4) for inert gas welding by means of a non-consumable electrode (70) comprising: an electrode holder (electrode chuck 33 and/or chuck holder 20, See Fig. 2) and with an electrode (70) which is held firmly and undetachably in the electrode holder (Fig 2 shows the electrode 70 being firmly and undetachably held in the electrode holder), which comprises wherein an electrode tip (71) is provided at a front end of the electrode, wherein said electrode  protrudes beyond the electrode holder (Fig 2 shows the electrode protruding beyond the electrode holder) by means of the front end comprising including the electrode tip (71) on a first longitudinal end of the electrode holder; (The first longitudinal end of the electrode holder is considered to be the end closest to the electrode tip 71 as shown in Fig 2), a gas guide channel (54, 55b) is formed in the electrode holder, said gas guide channel having, with an inlet opening (34) located toward a second longitudinal end (Figs 3 and 4 are sections of the end away from the electrode tip) of the electrode holder wherein the second longitudinal end is opposite the first longitudinal end (the ends must be located opposite each other), and with wherein the gas guide channel further includes at least one outlet opening (There are multiple openings 34, one would be considered an inlet while the other would be considered an inlet) which is oriented transversely with respect to a longitudinal extent of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Himmelman (US 2,514,060) in view of Schuster et al (EP 2213402) as cited by applicant with references made to attached machine translation.

The teachings of Himmelman have been discussed above. Himmelman fails to disclose, regarding claims 5 and 12, the electrode end anchored firmly in the electrode holder. Schuster discloses an electrode unit having an electrode holder 4 or 2.1 with an electrode 2.2 being firmly anchored in the holder. It would have been obvious to adapt Himmelman in view of Schuster to provide the electrode end firmly anchored in the electrode holder, in a press fit manner for easy removal of the electrode without the need for rotating it via a threaded mechanism. The press fit also improved the heat conduction. Regarding claim 10, the electrode holder in Schuster discloses the electrode holder having a tapered second end for providing a second press fit into the section of the torch which holds it. 

Claims 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Himmelman (US 2,514,060) in view of Ahmed et al (US 5,892,199).

The teachings of Himmelman have been discussed above. Himmelman fails to disclose the electrode being comprised of a metal with a high thermal conductivity. Ahmed discloses a collet which holds the electrode being made from copper and an electrode being made from tungsten. (See Column 8, Lines 31-46) It would have been obvious to make the electrode holder from copper and the electrode made from tungsten since it has been held to be within the general skill of a worker in the art to select a material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/22/2022